Name: Commission Regulation (EEC) No 1521/90 of 5 June 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6 . 90 Official Journal of the European Communities No L 144/5 COMMISSION REGULATION (EEC) No 1521/90 of 5 June 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The: unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 8 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26 . 4 OJ No L 334, 18 . 11 . 1989, p . 21 . No L 144/6 Official Journal of the European Communities 7. 6 . 90 ANNEX Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 070190 51 070190 59 New potatoes 29,16 1232 228,37 59,86 202,05 5867 22,35 44080 67,42 21,03 1.20 07020010 07020090 Tomatoes 47,23 1997 369,94 96,97 327,30 9 505 36,20 71405 109,22 34,07 1.30 07031019 l Onions (other than sets) 28,34 1 198 221,97 58,18 196,39 5703 21,72 42844 65,53 20,44 1.40 07032000 Garlic 317,23 13412 2484,48 651,26 2198,17 63837 243,14 479553 733,52 228,83 1.50 07039000 ¢ 10 Leeks 26,19 1 107 204,09 53,42 180,07 5121 20,01 39341 60,10 19,52 1.60 07041010 07041090 * 00 ¢ oo Cauliflowers 35,35 1508 278,81 71,89 244,80 6721 27,24 53623 81,08 25,69 1.70 07042000 l Brussels sprouts 198,22 8376 1 541,83 406,13 1 362,85 39847 151,32 297562 456,65 146,71 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 07049010 07049090 07049090 070511 10 07051190 07052900 07061000 07069090 07070011 070700 19 07081010 07081090 07082010 07082090 07089000 07091000 07092000 07092000 07093000 07094000 0709 51 30 ¢ 10 * 92 * 98 ¢ 10 * 21 ' 22 ¢ 23 * 25 ¢ 11 * 19 * 1 1 * 12 * 29 * 11 * 12 ' 13 * 14 * 15 * 16 * 91 ¢ 92 * 93 * 94 * 95 * 96 * 13 * 14 * 15 White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Pha ­ seolus spp.) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveolens, var. dulce) Chantarelles 43,46 115,93 44,16 52,46 42,02 35,07 90.10 51,05 234,52 99.11 34.64 72.65 216,56 192,38 88,50 30,23 556,01 1853 4901 1867 2218 1778 1483 3814 2158 9915 4190 1464 3070 9156 8134 3742 1278 23931 342,72 907,94 345,87 410,92 328,71 274,71 704,37 399,87 1 836,76 776,24 269,51 565,14 1 696,06 1 506,71 693,14 236,75 4428,22 88,37 238,00 90,66 107,71 85.98 72,01 184,56 104,82 481,47 203,47 70.99 148,86 444,59 394,95 181,69 62,06 1 139,98 300,92 803,31 306,02 363,56 288,98 243,05 621,90 353,79 1 625,09 686,79 238,22 499,53 1500,60 1 333,08 613,27 209,47 3869,16 8262 23329 8 887 10558 8 292 7058 18 223 10274 47195 19945 6965 14605 43579 38714 17810 6083 102135 33,48 88,85 33,85 40,21 32,08 26,88 68,81 39,13 179,75 75,96 26.45 55.46 165,98 147,45 67,83 23,17 429,67 65914 175250 66761 79316 63198 53025 135687 77183 354530 149830 52014 109068 327372 290823 133790 45698 837139 99,66 268,06 102,11 121,32 96,79 81,10 207,48 118,05 542,28 229,17 79,82 167,38 500,74 444,84 204,64 69,89 1 287,01 31,58 83,62 31,85 37,84 30,93 25,30 66,06 36.83 169,17 71,49 25,64 53,77 156,22 138,77 63.84 21,80 394,04 1.240 0709 6010 ll Sweet peppers 82,05 3469 642,64 168,45 568,58 16512 62,89 124042 189,73 59,19 7. 6 . 90 Official Journal of the European Communities No L 144/7 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 07099050 Fennel 39,04 1651 303,92 79,84 268,32 7790 29,79 58659 89,85 28,91 1.260 07099070 Courgettes 35,71 1510 279,74 73,32 247,50 7187 27,37 53996 82,59 25,76 1.270 07142010 * 00 Sweet potatoes, whole, fresh (intended for human consumption) 83,09 3573 661,63 170,19 578,78 15258 64,18 125219 192,08 58,69 2.10 08024000 ¢ 10 Chestnuts (Castanea spp.), fresh 146,09 6222 1 151,44 295,70 1011,02 27507 1 12,36 221 703 333,97 108,51 2.20 08030010 * 90 Bananas (other than plan ­ tains), fresh 43,33 1832 339,41 88,97 300,30 8721 33,21 65514 100,20 31,26 2.30 08043000 * 90 Pineapples, fresh 46,46 1964 363,93 95,39 321,99 9351 35,61 70247 107,44 33,52 2.40 08044010 08044090 * 10 * 10 Avocados, fresh 146,27 6184 1 145,59 300,29 1013,57 29435 112,11 221 121 338,22 105,51 2.50 08045000 * 21 * 91 Guavas and mangoes, fresh 129,55 5.477 1 014,67 265,97 897,74 26071 99,30 195851 299,57 93,45 2.60 2.60.1 08051011 08051021 08051031 08051041 Sweet oranges, fresh :  Sanguines and semi ­ sanguines 58,86 2487 457,87 120,61 404,72 11833 44,93 88366 135,61 43,56 2.60.2 08051015 08051025 08051035 08051045  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 49,10 2076 384,61 100,81 340,29 9882 37,64 74237 113,55 35,42 2.60.3 08051019 08051029 08051039 08051049  Others 49,33 2085 386,36 101,27 341,83 9927 37,81 74574 114,06 35,58 2.70 2.70.1 08052010 * 11 * 21 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines 90,96 3847 708,75 185,51 625,37 17785 69,52 136623 208,74 67,79 2.70.2 08052030 * 11 * 21  Monreales and Satsu ­ mas 67,14 2839 525,88 137,85 465,27 13512 51,46 101505 155,26 48,43 2.70.3 2.70.4 2.80 08052050 08052070 08052090 08053010 * 12 * 13 * 22 * 23 * 11 * 21 * 11 * 12 * 13 * 14 * 31 * 32 * 33 * 34 * 11 * 12 «  Mandarins and Wil ­ kings  Tangerines and others Lemons (Citrus liman, Citrus limonum), fresh 39,28 41,67 45,92 1 662 1762 1941 307,30 326,39 359,69 80,38 85,55 94,28 270,15 288,77 318,24 7752 8386 9242 29,99 31,94 35,20 59082 62999 69428 90,49 96,36 106,19 28,91 30,06 33,13 2.85 08053090 * 11 * 19 Limes (Citrus auranti ­ folia), fresh 74,75 3160 585,46 153,46 517,99 15043 57,29 113005 172,85 53,92 No L 144/8 Official Journal of the European Communities 7 . 6 . 90 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 2.90.1 2.90.2 08054000 08054000 * 11 * 12 * 21 * 22 Grapefruit, fresh :  white  pink 59,39 116,26 2511 4915 465,12 910,54 121,92 238,68 411,52 805,61 11951 23396 45,52 89,11 89778 175753 137,32 268,83 42,84 83,86 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 08061011 08061015 08061019 08071010 08071090 08071090 08081091 08081093 08081099 08082031 08082033 08082035 08082039 * 12 * 13 * 14 * 15 * 21 * 16 * 17 * 18 * 19 * 29 * 91 * 98 * 90 * 90 * 90 Table grapes Water-melons Melons (other than water ­ melons)   Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) 118,80 32,16 51,04 125,40 68,01 81,58 5022 1360 2158 5302 2875 3449 930,42 251,93 399,75 982,1 1 532,63 638,95 243,89 66,04 104,78 257,44 139,62 167,48 823,20 222,90 353,69 868,93 471,25 565,31 23906 6473 10271 25235 13685 16417 91,05 24,65 39,12 96.11 52.12 62,53 179 590 48628 77161 189567 102809 123329 274,69 74,38 118,02 289,96 157,25 188,64 85,69 23,20 36,82 90,46 49,06 58,85 2.150 08091000 Apricots 96,29 4071 754,14 197,68 667,24 19377 73,80 145564 222,65 69,46 2.160 08092010 08092090 I Cherries 110,27 4668 862,05 225,88 761,12 22303 84,21 166061 253,93 80,86 2.170 08093000 * 91 * 92 * 93 , Peaches 86,82 3670 679,98 178,24 601,62 17471 66,54 131250 200,75 62,63 2.180 08093000 * 97 * 11 * 12 * 13 Nectarines 131,45 5557 1 029,49 269,86 910,85 26452 100,75 198711 303,94 94,82 2.190 08094011 08094019 * 17 Plums 167,10 7065 1 308,74 343,06 1 157,92 33627 128,08 252612 386,39 120,54 2.200 08101010 08101090 I Strawberries 98,08 4146 768,14 201,35 679,62 19737 75,17 148266 226,78 70,75 2.205 2.210 08102010 08 10 40 30 Raspberries Fruit of the species Vacci ­ nium myrtillus 574,44 179,42 24307 7780 4493,31 1443,17 1 175,29 370,20 3950,18 1255,56 113358 32582 438,60 138,91 863888 270928 1 323,12 418,03 422,80 122,25 2.220 08109010 I Kiwi fruit (Actinidiachinensis Planch .) 129,87 5491 1017,15 266,62 899,93 26135 99,54 196329 300,30 93,68 2.230 2.240 081090 80 081090 80 * 31 * 32 * 41 * 42 Pomegranates Khakis 72,77 153,23 3105 6478 ^ 573,24 1200,12 148,25 314,59 504,48 1061,82 13979 30836 55,95 117,45 110349 231647 167,24 354,32 52,51 110,54 2.250 081090 30 * 10 Lychees 182,80 7728 1431,64 375,27 1 266,66 36785 140,11 276334 422,68 131,86 = The ninth digit is reserved for the Member States (statistical purposes).